Citation Nr: 9910906	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  95-34 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a higher evaluation for service-connected 
Post-Traumatic Stress Disorder (PTSD), currently evaluated at 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a November 1994 rating 
decision in which service connection for PTSD and generalized 
anxiety reaction was granted and evaluated as 30 percent 
disabling under Diagnostic Code 9411-9400 from August 1993.  
The veteran also perfected an appeal concerning the effective 
date of the grant of service connection for this disability, 
but he withdrew this issue from the appeal in September 1996.  

The Board notes that the United States Court of Veterans 
Appeal (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a 
statement of the case (SOC) concerning the issue involving 
the right testicle, as the document adding that issue to the 
appeal "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Id. at 132, emphasis in the original.  The Board had 
concluded that the appeal as to that issue was not properly 
before it, on the basis that a substantive appeal had not 
been filed.  The Court remanded the matter to the Board for 
the issuance of a SOC, which would thereby give the appellant 
another opportunity to file a timely substantive appeal.  

In this case, the appellant did file a timely substantive 
appeal concerning the rating to be assigned for the service-
connected psychiatric disorder, and the SOC and subsequent 
supplemental SOCs did provide him with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of a 30 percent disability 
evaluation.  The appellant's timely substantive appeal 
clearly indicated that he knew that the appeal was from the 
RO's initial assignment of a 30 percent rating for his 
service-connected psychiatric disorder.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a NOD following the 
grant of service connection and the initial assignment of a 
disability evaluation from that of filing a NOD from the 
denial of a claim for increase.  Moreover, the appellant in 
this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation for his service-
connected disability.  Consequently, the Board sees no 
prejudice to the veteran in either the RO's characterization 
of the issue or in the Board's characterization of the issue 
as one of entitlement to the assignment of a higher 
disability evaluation for PTSD.  See Bernard v. Brown, 4 Vet. 
App. 384 (1883).  Therefore, the Board will not remand this 
matter solely for a re-characterization of the issue in a new 
SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had fully opportunity to 
present the increased-rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

The Board notes that a February 1994 Consultation Sheet 
reveals an assessment of probable irritable syndrome 
secondary to anxiety.  A claim for service-connection for 
irritable bowel syndrome, as secondary to the service-
connected PTSD, formerly PTSD with generalized anxiety, is 
inferred.  This matter is referred to the RO for appropriate 
action.



FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's service-connected PTSD is currently 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, and chronic sleep 
impairment, although generally functioning satisfactorily, 
with normal routine behavior, self-care, and conversation; or 
by definite social and industrial impairment.


CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 30 
percent for PTSD have not been satisfied.  38 U.S.C.A. 
§ 1110, 5107 (West 1991); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 
4.31, 4.130, Diagnostic Code 9411-9400 (1994-1996) 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

When evidence of a well-grounded claim is received, VA has a 
duty to assist the claimant in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  The Board 
notes that the testified at his September 1996 hearing that 
he had visited a Vet Center in New York in 1990 and that he 
had gone to a Vet Center in Miami, but that he had been 
"turned off" by the experience.  The 1990 visit was not 
during the period now in question concerning the disability 
due to his PTSD.  Moreover, the veteran did not clearly 
indicate that he received treatment at either facility.  Even 
if he did receive some treatment at the Miami Vet Center, it 
would have been during the same period for which VA treatment 
notes and examination reports are of record.  In short, the 
veteran did not indicate, and the record does not otherwise 
show, that there are pertinent records that have not been 
obtained.  The veteran has not alleged that any other records 
of probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability. 38 C.F.R. 
§§ 4.1, 4.2 (1998).  A rating decision dated in December 1994 
granted service connection for PTSD and generalized anxiety 
reaction and assigned a disability evaluation of 30 percent, 
effective August 16, 1993, which is the date the veteran's 
claim was received.  This rating was appealed, and has been 
in effect since then.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Board notes that the rating criteria for evaluating 
mental disorders were significantly revised, effective 
November 7, 1996.  Formerly, the Schedule provided, under the 
General Rating Formula for Psychoneurotic disorders, for the 
assignment of a 100 percent rating when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
is assigned when there is considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent rating is 
assigned for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132, 
Diagnostic Codes 9204, 9205 (1991-1998).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in the former 38 C.F.R. § 4.132 
was "qualitative" in character, whereas the other terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 
1993), 57 Fed. Reg. 4753 (1994). The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

Under the revised diagnostic criteria, consideration should 
be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (1998).

Under the new rating criteria, the veteran's service-
connected disability is evaluated pursuant to a general 
rating formula for mental disorders under 38 C.F.R. § 4.130 
that is as follows:

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent rating shall be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating shall be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

Where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable rating shall be assigned.

The RO applied these new criteria in the June 1997 
supplemental SOC in which it informed the veteran that the 30 
percent evaluation awarded his service-connected PTSD had 
been confirmed and continued.  In light of this change in 
regulations, the veteran's current claim requires more 
complex analysis.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.

The Board finds that neither the old nor the new rating 
criteria are more favorable to the veteran.  The veteran does 
not meet the criteria for a higher disability evaluation 
under either criteria.  

VA outpatient mental hygiene records are of record for the 
period from early 1994, when the veteran began receiving 
treatment at the Miami facility, through the latest request 
in May 1998.  While scarce in number, these records evidence 
continuing treatment with prescribed medication for 
complaints such as sleep disturbances, recurring nightmares, 
feelings of inability to be close to anyone, survivor guilt, 
anxiety, nervousness, and depression.

The September 1994 VA examination report indicates that the 
veteran was then employed as an employee coordinator in a 
non-profit community organization that found jobs for persons 
who suffer from mental retardation.  The report shows 
subjective complaints of recurrent, intrusive nightmares, 
which had increased in intensity beginning about one and a 
half to two years earlier, and had become so intrusive that 
he was afraid to sleep.  When he did sleep, the dreams would 
awaken him and he be sweating profusely, hollering, and 
screaming.  The examiner observed that the veteran presented 
as extremely anxious-manifested by drying his forehead, 
constant fidgeting and restlessness, and a tremulous voice-
but with good eye contact.  He was alert, and a reliable 
historian.  He was oriented to time, person, place, and 
situation; and capable of abstract thinking.  His affect was 
described as appropriate to mood and thought processes.  
Associations were noted to be rapid; immediate and remote 
memory, intact; and overall judgment and insight, fair.  The 
examiner found no auditory, visual, or tactile 
hallucinations; and no suicidal or homicidal ideation-
despite the fact the veteran had relayed vivid dreams of 
committing suicide and admitted to passive suicidal ideation.  

The December 1996 VA examination report noted the veteran was 
receiving needed outpatient care.  The examiner found the 
veteran competent and not to be a danger to himself or 
others.  The examiner described the veteran's social 
impairment and employment capability as fair, due to his 
PTSD.  At this time, the veteran reported working with a 
youth job development program.  The report shows the veteran 
subjectively complained of recurrent nightmares, survivor 
guilt, and a reluctance to talk about his time in Vietnam.  
The examiner observed the veteran to present with multiple 
vegetative signs of depression including decreased sleep, 
decreased energy, and psychomotor retardation.  He was alert 
and oriented to person, place, and time.  The report 
describes his mood as depressed; his affect, sad; and his eye 
contact, poor.  The examiner noted that the veteran answered 
questions with only one or two-word answers and that his 
concentration was decreased; nonetheless, he scored 30 of 30 
on the mini-mental status examination.  He exhibited goal-
oriented thought processes and was able to do simple 
calculations and to interpret proverbs accurately.  The 
examiner found no loose associations, paranoid ideations, 
delusions, or cognitive impairment.  Insight and judgment 
were good.  The examiner assigned a GAF score of 65.

The June 1998 VA examination report again noted that the 
veteran exhibited multiple vegetative signs and symptoms 
associated with depression.  The examiner found the veteran 
competent and not to be a danger to himself or others.  The 
report reveals subjective complaints of vivid, recurrent 
nightmares; anxiety of such a nature as to cause the veteran 
to shake and to cry; daily memories of Vietnam; diminished 
interest in significant activities; and avoidance, lack of 
motivation, inability to express love to his wife, and a 
sense of foreshortened future.  The veteran further stated 
that the recurrent nightmares cause him to wake up screaming 
and yelling, with sweats and tachycardia.  The examiner found 
the veteran to present as alert and oriented to person, 
place, and time but to exhibit poor eye contact, decreased 
concentration and energy, and evidence of psychomotor 
retardation.  Again, the report indicates that the veteran 
answered most questions with one or two-word answers.  The 
examiner further observed the veteran to have marked survivor 
guilt and to become very tearful when speaking of Vietnam.  
The veteran's mood was found to be depressed; his affect, sad 
and restricted.  No looseness of association, delusions, 
paranoid ideations, or cognitive impairment is reflected in 
the report.  The veteran was able to do simple calculations 
and to interpret proverbs accurately.  He again scored 30 of 
30 on the mini-mental status examination.  His thought 
processes were found to be goal-oriented; his judgment and 
insight, good. Although the veteran's GAF score in December 
1996 was reported as 65, it is here reported as 30.  The most 
significant difference is that the veteran reported at the 
June 1998 examination that he had been unemployed the past 
four months.

Also of record are numerous lay statements from former 
employers, a former client and co-worker, a peer in community 
relations, a former teacher and counselor, and a friend with 
whom the veteran served in Vietnam.  These statements and 
those of the veteran, when placed alongside the medical 
evidence of record and the veteran's employment history, 
depict a disability picture of social and industrial 
impairment with occasional decrease in work efficiency and 
intermittent periods of inabiity to perform work-related 
tasks.  Dated predominantly from 1996 to 1998 (two statements 
are undated), these statements contain observations of 
intermittent nervousness, anxiety, and fidgeting; 
uncharacteristic isolation and non-participation in community 
activities; incidents of frustration and rage; survivor 
guilt; and episodes of depression.  Statements from former 
employers concur that the veteran's work performance suffered 
not from misconduct but from the veteran's sudden, 
unexpected, and unexplained absences, which made it difficult 
to retain him.  One employer, himself a Vietnam veteran, 
stated the veteran would tell him of his depression; the 
former employer recounted an incident in which he found the 
veteran "in despair; he was writing a suicide letter." 

Statements and records concerning the veteran's employment 
indicate that he was unemployed for several months after his 
relocation from New York to Florida in late 1993 to early 
1994, although treatment notes at that time indicate that he 
was looking for a job, with "good expectations."  He was 
employed in social services jobs with various organizations: 
one for about a year after his relocation, then another for 
about three quarters.  Beginning in 1997, he held a series of 
jobs with four employers until the end of March 1998, when he 
was terminated for unsatisfactory work performance, not 
misconduct.  In May 1998, the veteran reported that he had 
been discharged from these jobs.  He added that he was 
"burned out" and looking for a different type of work. It 
was during this period of unemployment that he underwent the 
June 1998 VA examination.  In August 1998, he reported that 
he had a new job, but that he was having some difficulties in 
it.

To address first the new, more specific rating criteria, the 
Board notes that the examination reports show chronic sleep 
impairment in 1994, 1996, and 1998; anxiety in 1994, and 
depressed mood in 1996 and 1998.  His employment record 
certainly supports a conclusion that his symptoms result in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, as evidenced by his periods of 
absence from work and his self-reported difficulty with job-
related paperwork.  Nonetheless, both the examination reports 
and the treatment records show that he generally functions 
satisfactorily, with normal routine behavior, self-care, and 
conversation.  He has always presented well-groomed and had 
not exhibited any abnormalities in his conversation, such as 
inappropriate comments, albeit his responses were quite 
terse.

Although it could be argued that his work record is more 
indicative of occupational and social impairment with reduced 
reliability and productivity, so as to warrant the assignment 
of a 50 percent rating, the general rating formula states 
that this would be due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Only 
disturbances of motivation and mood are reported.  The 
presence of the other enumerated symptoms are not contended 
or shown.  Rather, the veteran has goal-directed thought 
processes, no apparent impairment of cognitive functioning or 
memory, and testified that he does not have a difficulty 
getting along with people per se, although he isolates 
himself at times.   

Similarly, the requirements for the 70 percent rating, that 
is, deficiencies in most areas, such as work, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
The veteran does have some impairment in work and mood, but 
his insight and judgment are good, and he has no cognitive 
impairment.  His symptoms of PTSD and depression affect 
somewhat adversely his ability to function effectively, and 
he may have some difficulty in adapting to stressful work 
situations.  He and others have also reported episodes of 
rage.  The symptoms as a whole, however, do not support the 
assignment of a 70 percent rating.  

Finally, both the old and the new criteria for a 100 percent 
rating are not approximated.  He does not have total 
occupational and social impairment.  He has had some problems 
maintaining a job in the past few years, but he has found 
work again each time he has lost a job.  He also maintains 
his social relationships with family and others, although, as 
described in various statements, these have been strained on 
occasion, and he has also shown a tendency to isolate himself 
at times.  He has lost interest in community activities in 
which he had formerly engaged, but he certainly cannot be 
described as virtually isolated in the community.  Also, he 
does not exhibit totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  

As for the remainder of the former rating criteria, the 
veteran's symptoms of PTSD, anxiety and depression more 
nearly approximate the criteria for the 30 percent rating, 
and no higher.  The symptoms appear to produce a moderate 
amount of industrial impairment, as shown by the recent spate 
of job terminations and the veteran's decision to seek 
another type of career, rather than continue in the demanding 
social services jobs in which he had previously been 
employed.  Nonetheless, as both the veteran and his lay 
witnesses have indicated, the veteran has maintained his 
family and social relationships, although not to the same 
degree as formerly.  When considering the totality of his 
symptoms - on the one hand, no impairment of grooming, 
memory, cognitive function, etc., and on the other hand 
recurring nightmares and resultant sleep disturbance, 
multiple vegetative signs of depression, etc. - the Board 
concludes that not more than definite social and industrial 
impairment have been shown.  

The Board acknowledges that the 1998 VA examination contained 
a GAF score of 30.  The 1996 VA examination report, however, 
contained a GAF score of 65, while the symptoms reported in 
each report were essentially similar.  The higher score 
reflects that the person has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  The lower score 
reflects behavior that is considerably influenced by 
delusions or hallucinations, which is clearly not the case, 
as neither delusions nor hallucinations have ever been 
reported; or serious impairment in communication or judgment, 
which, again, is clearly not the case, as the veteran has not 
been incoherent, has not acted grossly inappropriately, has 
not reported suicidal preoccupation, and has good judgment; 
or inability to function in almost all areas (e.g., stays in 
bed all day, no job, home, or friends).  As the veteran does 
not stay in bed all day, and has a home and friends, it is 
clear that the GAF score of 30 was assigned primarily on the 
basis of the veteran's unemployment at the time of the 1998 
examination.   However, that unemployment has since ceased, 
and was but one of several episodes of relatively short-term 
unemployment between jobs.  When focusing on the reported 
symptoms and the veteran's employment history, rather than on 
the GAF scores assigned by the examiners, the Board concludes 
that the requirements for a rating higher than 30 percent are 
not met.  

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1998).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Both the old and the new rating 
criteria provide a range of evaluations from noncompensable 
to 100 percent as delineated above.  However, as discussed 
above, the evidence simply does not reflect that the required 
manifestations are present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has sought 
treatment for his PTSD and the examiner who conducted the 
December 1996 VA examination opined that the veteran would 
need continued outpatient care in the PTSD clinic.  Yet, the 
record does not show that the treatment undertaken to date or 
recommended for the future is of such length or frequency as 
to render the application of the rating schedule inadequate.  
Moreover, the evidence of record does not show that the 
service-connected PTSD, alone, interferes so markedly with 
the veteran's employment as to make application of the 
schedular criteria impractical.  As a whole, the evidence 
does not show that the impairment resulting solely from his 
PTSD alone warrants extra-schedular consideration.  Rather, 
for the reasons noted above, the Board concludes that the 
impairment resulting from the service-connected PTSD is 
adequately compensated by the rating assigned above.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1998) is not warranted in this case.


ORDER

A higher disability evaluation for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 


